DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               MARK HADDEN,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1760

                           [August 17, 2017]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 561997CF001834A.

  Ana M. Davide of the Law Offices of Ana M. Davide, Miami, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.